McMurray, Presiding Judge.
Defendant appeals his conviction of the offense of motor vehicle theft. Held:
1. Defendant was seen by employees of an automobile dealership attempting to drive away in an automobile (Lincoln Continental Mark V) which had been left with the dealership by one of its customers. Defendant had not been authorized by the customer or the dealership to drive the car. The verdict is supported by the evidence.
2. Defendant enumerates as error refusal of the trial court to grant a mistrial after a state’s witness on direct examination testified that the defendant stated at the time of his apprehension, "Please let me go, I just got out of the jail two days ago.” This testimony was admissible under the res gestae exception to the hearsay rule. Terrell v. State, 138 Ga. App. 74 (1) (225 SE2d 470). There is no merit in this enumeration of error.
3. The trial court did not err when it failed to charge on the law of circumstantial evidence as the defendant’s guilt was established by direct and positive evidence. Sheffield v. State, 124 Ga. App. 295, 297 (9) (183 SE2d 525).

Judgment affirmed.


Deen, C. J., and Shulmán, J., concur.